DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “the head portion being adapted for connection to a driving tool…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 discloses, “a taper which is ranged from 0.175 to 0.280.” However, the unit of measurement in the range above is unclear. Is the range in degrees? Is it in inches or millimeters? Further clarification is requested. Any remaining claims are rejected based on their dependency to a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (8955415).

In reference to claim 1, Lin discloses a screw remover (1) including a head portion (12) and a tail portion (13), the head portion being adapted for connecting to a driving tool (Column 3, Lines 28-29), the tail portion being coaxial to the head portion (Figure 1), the tail portion being a frustum (Figure 1 and Column 3, Lines 45-46), a terminal face (lowermost surface of 13 in Figure 1) being formed at an end of the tail portion remote from the head portion (Figure 1), a diameter of the tail portion being reducing from an end thereof closer to the head portion toward the terminal face (Column 3, Lines 45-46), at least one thread (15) being formed on a peripheral face of the tail portion and spirally extending around an axis of the tail portion (Figure 1), at least one groove (17) being formed on the peripheral face of the tail portion and traversing the at least one thread, an end of the at least one groove extending to the terminal face (Figure 1). 

In reference to claim 2, Lin discloses a sleeve hole (i.e. receiving hole) is formed on the head portion (see Column 2, Lines 33-42), the sleeve hole is a non-circular hole (i.e. hex for receiving the hex drive), the tail portion is coaxial to the sleeve hole (Figure 1). 
In reference to claim 3, Lin discloses that the head portion is a polygonal column (Figure 1 and Column 2, Lines 31-33). 

In reference to claim 4, Lin discloses that further including a stepped portion (see figure below), the stepped portion being a cylinder and being coaxial to the sleeve hole, the stepped portion connecting the head portion and the tail portion therebetween, a diameter of the stepped portion being smaller than a diameter of the head portion (Figure 1). 
[AltContent: textbox (Extending direction)][AltContent: connector][AltContent: arrow][AltContent: textbox (Stepped portion)][AltContent: ]
    PNG
    media_image1.png
    355
    342
    media_image1.png
    Greyscale

In reference to claim 9, Lin discloses an extending direction (see figure above) of the at least one groove is nonparallel to a generatrix (i.e. along 11) of the tail portion (Figure 1).

In reference to claim 12, Lin discloses that a number of the at least one groove is an integral multiple of 6 (i.e. 6, see Figure 1), the grooves are arranged around the axis of the tail portion in equal intervals (Figure 1). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (8955415) in view of the second embodiment of Lin (8955415, see Figure 6). 

In reference to claim 5, the embodiment in Figure 1, of Lin, discloses the invention as previously mentioned above, but lacks, the terminal face of the tail portion defining a margin contour which is circular, the at least one groove forms an opening at the terminal face of the tail portion, two ends of a contour of the opening are defined as a first end and a second end, a portion of the margin contour of the terminal face traversing the opening is defined as an imaginary contour, the imaginary contour extends from the first end to the second end, a bottom portion is defined as a portion of the contour of the opening which is most distant from the imaginary contour, a linear distance between the bottom portion and the first end is unequal to a linear distance between the bottom portion and the second end.
	However, the second embodiment, of Lin (see Figure 6), teaches that it is old and well known in the art at the time the invention was made to provide a screw remover (Figure 6) comprising a terminal face (see figure below) of a tail portion (13) defining a margin contour which is circular (see dotted line in Figure below), at least one groove (see figure below) forming an opening (see figure below) at the terminal face of the tail portion, two ends of a contour of the opening are defined as a first end (see figure below) and a second end (see figure below), a portion of the margin contour of the terminal face traversing the opening is defined as an imaginary contour (again see dotted line in Figure below), the imaginary contour extends from the first end to the second end, a bottom portion (see figure below) is defined as a portion of the contour of the opening which is most distant from the imaginary contour, a linear distance between the bottom portion and the first end is unequal to a linear distance between the bottom portion and the second end because the bottom portion is closer to the first end than the second end (see figure below and Column 4, Line 66-Column 5, Line 14). 
[AltContent: textbox (Groove)][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (Bottom portion)][AltContent: textbox (Second end)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Terminal face)][AltContent: textbox (First end)][AltContent: arrow][AltContent: textbox (Opening)][AltContent: ][AltContent: arc]
    PNG
    media_image2.png
    171
    236
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the tail portion, in the first embodiment of Lin, with the known technique of providing the tail portion including the first and second ends and wherein the linear distance between the bottom portion and the first end is unequal to a linear distance between the bottom portion and the second end, as taught by the second embodiment of Lin (Figure 6), and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device providing a screw remover that can be wedged into a fastener more easily, that provides a greater circumferential drag force to the fastener thereby preventing slippage and rotation from occurring relative to the fastener during normal operation thereby reducing damage to the fastener.

In reference to claim 6, the second embodiment Lin (see Figure 6) also shows that the contour of the opening of the at least one groove between the first end and the bottom portion is linear (i.e. curvilinear), the contour of the opening of the at least one groove between the second end and the bottom portion is also linear (i.e. curvilinear) so that the at least one groove is enclosed by two lateral walls (formed as the left wall of element 14 in Figure 6 and the other wall is formed as the right wall of element 14 in Figure 6). 

In reference to claim 7, the second embodiment Lin (see Figure 6) also shows that the contour of the opening of the at least one groove is arc-shaped so that the at least one groove is enclosed by an arc-face (formed from a left arched wall of element 14 in Figure 6 and a right arched wall of element 14 in Figure 6).

Claim 8, is rejected under 35 U.S.C. 103 as being unpatentable over Lin (8955415) in view of Wheeler (WO 82/01150, translation included). 

In reference to claim 8, Lin discloses the claimed invention as previously mentioned above, but lacks, a depth of the at least one groove is increasing from an end closer to the head portion toward an end thereof closer to the terminal face of the tail portion.
	However, Wheeler teaches that it is old and well known in the art at the time the invention was made to provide a removing tool (Figure 1) with a depth (see Figure 4) of at least one groove (16) increases from an end (left end) closer to a head portion (at 10 or at 13) toward an end (right end) closer to a terminal face (lowermost face of 14 in Figure 1) of a tail portion (14, Figures 1 and 4 and claim 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the groove depth of the at least one groove, of Lin, with the known technique of providing a groove depth of at least one groove that increases from an end closer to a head portion toward an end closer to a terminal face of a tail portion, as taught by Wheeler, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which ensures good engagement with the workpiece thereby more easily removing the workpiece during normal operation. 

Claims 10, 11 and 14 are rejected As Best Understood under 35 U.S.C. 103 as being unpatentable over Lin (8955415).

In reference to claim 10, As Best Understood, Lin discloses the claimed invention as previously mentioned above and further shows that the tail portion is a conical frustum (Column 3, Lines 45-46), but lacks, specifically disclosing that the taper is ranged from 0.175 to 0.280. 
	However, the applicant fails to provide any criticality in having the taper range from 0.175 to 0.280 or that this particular range provides any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, one could form the taper from any range including one being from 0.175 to 0.280, depending on how firmly the tail portion is desired to be wedged into a fastener.

In reference to claim 11, As Best Understood, Lin discloses a length of the at least one groove (17) is larger than half a slant height of the tail portion because the length of the at least one groove extends through the entire height of the tail portion (see figure below). 
[AltContent: textbox (Slant Height)][AltContent: ]
    PNG
    media_image1.png
    355
    342
    media_image1.png
    Greyscale

In reference to claim 14, Lin discloses the claimed invention as previously mentioned above, but lacks, specifically disclosing that a number of the at least one thread is an integral multiple of 6.
	However, the applicant fails to provide any criticality in having a number of the at least one thread is an integral multiple of 6 or that this particular range (various multiples of 6) provides any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, one could form the number of the at least one thread as any number including being an integral multiple of 6 depending on how firmly the tail portion is desired to be engaged with a fastener.

Claim 13, is rejected under 35 U.S.C. 103 as being unpatentable over Lin (8955415) in view of Hillhouse (6435782).  

In reference to claim 13, Lin discloses the claimed invention as previously mentioned above, but lacks, the terminal face being a concave arc face having a recessed central portion than a margin thereof.
	However, Hillhouse teaches that it is old and well known in the art at the time the invention was made to provide a removing tool (at 24) having a terminal face (lower face of 24 in Figure 1) being a concave arc face having a recessed central portion (at 38) than a margin thereof (Figure 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the terminal face, of Lin, with the known technique of providing a terminal face that is a concave arc face having a recessed central portion than a margin thereof, as taught by Hillhouse, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which effectively maintains engagement with any upwardly projecting burrs or surface irregularities that may be formed on the workpiece. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Freniere (2694328) also shows that it is known in the art to provide a groove (26) that increases in depth from an end closer to a head (24) toward an end face (lower face of 10) of a tail portion (10, Figure 1). 
Bergamo (6761089) discloses a tool for removing damaged workpieces comprising a frustum shaped tail portion (26) having threads (30, Figure 3a) and grooves (46, Figures 1 and 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723